Citation Nr: 1742268	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low back disability.

2. Entitlement to a compensable rating for residuals of a fracture of the right first metatarsal head.

3. Entitlement to a compensable rating for left ear hearing loss.

4. Entitlement to a compensable rating for hemorrhoids.

5. Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.

6. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.

7. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for blurry vision, claimed as an eye condition.

8. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for shortness of breath, claimed as a bronchial condition.

9. Entitlement to service connection for hypertension.

10.  Entitlement to service-connection for high cholesterol.



REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1966 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Regardless of any RO determination on the applications to reopen, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In an October 2013 rating decision, during the pendency of the present appeal, the RO awarded a disability rating of 10 percent for a low back disability, effective September 2, 2010.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the period on appeal, the claim remains before the Board. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed to schedule the Veteran for a requested hearing.

On the December 2013 Form VA 9, the Veteran requested that he be afforded a Board videoconference hearing.  In March 2017, the VA sent the Veteran a letter to inform him that a Board videoconference hearing was scheduled for May 2017.  In May 2017, the Veteran's wife informed the VA that the Veteran would not appear at the scheduled Board hearing because he was out of the country, and asked that the hearing be rescheduled.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107.  As the Veteran has requested a hearing and has not been afforded such a hearing, remand is necessary to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a Board videoconference hearing.  Notify him and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




